—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered April 8, 1998, which granted defendant’s motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
When applying a Statute of Limitations, courts look to the essence of the stated claim and not the label by which a plaintiff chooses to identify it (Meyer v Shearson Lehman Bros., 211 AD2d 541, 542-543). Plaintiff’s claims with respect to the two 1993 incidents are for battery, not medical malpractice, and, in any event, would be barred by the two and a half-year Statute of Limitations for medical malpractice. With respect to the 1995 incident, the occurrences of which plaintiff complains — being beaten up by defendant hospital’s security personnel and detained for a long period of time — were unrelated to any course of medical treatment, and, if anything, constitute causes of action for battery and false imprisonment (see, Restatement [Second] of Torts §§ 18, 35). Plaintiff cannot avoid the one-year Statute of Limitations for these causes of action (CPLR 215 [3]) by arguing that there would have been no need for security personnel “but for” defendant’s malpractice in refusing to refer him for physical therapy. Concur — Rosenberger, J. P., Williams, Mazzarelli, Lerner and Buckley, JJ.